552 S.E.2d 140 (2001)
Mary Evelyn JAMES
v.
WAL-MART STORES, INC.
No. 112A01.
Supreme Court of North Carolina.
October 5, 2001.
Sherman, Smith and Slaughter, P.L.L.C., by L. Bryan Smith, Wilmington, for plaintiff-appellee.
Poyner & Spruill L.L.P., by Timothy W. Wilson, Rocky Mount, for defendant-appellant.
*141 PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.
Justice EDMUNDS did not participate in the consideration or decision of this case.